DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 2, "the at least one stationary magnets" in line 1, "the magnet" in line 2; Claim 3, "the at least one stationary magnets" in line 1; Claim 15, "the poppet" in line 7, “the shelf” in line 8;  Claim 16, "the valve" in line 4;
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11, 14-20 is/are rejected (with claims 2, 3 and 15-20 as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Bender (US 3305209) and further in view of Alvarez (US 8540208). 

Bender discloses in claim 1:  (see at least annotated figure 3 below)

    PNG
    media_image1.png
    834
    1146
    media_image1.png
    Greyscale

A latching assembly (at figure 3) for a solenoid operated valve (figure 1), the latching assembly comprising: a solenoid assembly (of figure 3) including a core (32/33) defining a bore (at 1002) extending along an axis (central axis of 5’), and a coil (36/37) mounted to the core (via housing 31) and disposed about the axis; and an armature assembly (5/5’/6/40) including an armature stud (5/5’) disposed at least partially within the bore and extending along the axis, an armature disc (outside surface of 40) disposed radially about a portion of the armature stud and defining at least one window (1004 at the center of 40 through which 5’ extends), and at least one stationary magnet (40 is relatively stationary positioned and so) respectively disposed [about] the at least one window; Bender does not disclose: the stationary magnet within the disc window; but Alvarez teaches: stationary magnets (114 figure 5) within a disc window (individual permanent magnets 134 figure 5, provided in a disc 119 of component nature for reduced cost of production and arranged in the receptacles of the disc so as to be separable from the fluid via over molding if desired, as discussed Col ln 41-64, and all for the purpose of for example providing a robustly maintained permanent magnet array.) 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of a single permanent magnet as taught in Bender, a plurality of permanent magnets as taught in Alvarez where the stationary magnets as taught by Alverez can be arranged within a disc of a disc window as taught by Alvarez and provided in component nature for reduced cost of production and so arranged in the receptacles of the disc for separablility from fluid via over molding if desired, as taught by Alvarez, and all for the further purpose of for example providing a robustly maintained permanent magnet array. 

Bender discloses (as modified for the reasons discussed above) in claim 2:  The latching assembly of claim 1, wherein each of the at least one stationary magnets is oriented such that poles of the magnet lie on a transverse plane normal to the axis (both Bender’s permanent magnet and the Bender/Alvarez permanent magnets are arranged with the poles radially extending as shown in Bender figure 3 (where north is radially outward) and as discussed in Bender/Alvarez, Col 5 ln 40-53 as modified for the reasons discussed above.) 

Bender discloses (as modified for the reasons discussed above) in claim 3:  The latching assembly of claim 1, wherein each of the at least one stationary magnets includes poles aligned along a pole axis that intersects the axis along which the bore extends ( both Bender’s permanent magnet and the Bender/Alvarez permanent magnets are arranged radially along a pole axis transverse to the central axis, as shown in Bender figure 3 (where north is radially outward) and as discussed in Bender/Alvarez, Col 5 ln 40-53 as modified for the reasons discussed above.)

Bender discloses (as modified for the reasons discussed above) in claim 4:  The latching assembly of claim 1, wherein the armature assembly is not connected to a power supply at any position within the valve (Bender has two armature coils 34/35 mounted on the armature stud 5’ but in the alternative, per Col 4 ln 7-9, the electromagnets can be disposed otherwise proximal to the faces of the permanent magnet, and where noted modifications to Bender being considered within the skill in the art, Col 4 ln 15-20); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the electromagnets of Bender stationarily proximal to the ends of the permanent magnets of Bender within the limits of the movement of the permanent magnet of Bender as suggested by Bender, for the purpose of maintaining a stationary electromagnetic position, which provides for example reduced movement to the electromagnetic circuit (and resulting in the armature decoupled from the electric circuit), and especially considering that placement or rearrangement of parts has been held to involve only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)

Bender discloses (as modified for the reasons discussed above) in claim 5:  The latching assembly of claim 1, wherein the at least one window of the armature disc is a plurality of windows, and the at least one stationary magnet is a plurality of stationary magnets retained by the plurality of windows of the armature disc (134 of Bender/Alvarez as modified for the reasons discussed above), respectively, in a ring shape lying on a plane normal to the axis.

Bender discloses (as modified for the reasons discussed above) in claim 6:  The latching assembly of claim 5, wherein each magnet in the plurality of stationary magnets is oriented with its poles directed in radial directions relative to the axis (both Bender’s permanent magnet and the Bender/Alvarez permanent magnets are arranged with the poles radially extending as shown in Bender figure 3 (where north is radially outward) and as discussed in Bender/Alvarez, Col 5 ln 40-53 as modified for the reasons discussed above.)

Bender discloses (as modified for the reasons discussed above) in claim 7:  The latching assembly of claim 5, wherein the plurality of stationary magnets is six stationary magnets (as modified by Alvarez for the reasons discussed above, Alvarez includes 3 permanent magnets per quadrant resulting in at least 6 permanent magnets, or 12 total); 
accordingly, it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide for at least 6 permanent magnets, and more like 12 permanent magnets in the disc of Bender/Alvarez as taught in Alvarez, all for the purpose of providing modularity, and a robust maintained magnetic array as discussed above, especially considering that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

Bender discloses (as modified for the reasons discussed above) in claim 8:  The latching assembly of claim 5, wherein each stationary magnet of the plurality of stationary magnets is cubic in shape (as modified for the reasons discussed above);Bender does not disclose cubic magnets; although Alvarez teaches: cubic magnets 114, provided for the purpose of regularity and lowering of manufacturing cost as discussed above, 
accordingly it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide cubic magnets for the assembly of Bender/Alvarez as taught in Alvarez, for the purpose of regularity and lowering of manufacturing cost. 

Bender discloses (as modified for the reasons discussed above) in claim 9:  The latching assembly of claim 8, but Bender does not disclose:  each stationary magnet of the plurality of stationary magnets is 0.25 inches in length, height, and width; although Alvarez teaches: the permanent magnets are parallelepiped (Col 7 ln 1-4) and can be of any size (Col 2 ln 36-37, for the purpose of for example maintaining the desired magnetic biasing force field); 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention as suggested by Alvarez, for the permanent magnets of Bender/Alvarez, as an equal length, width, height parallelepiped magnet of any size, for example about ¼ inch uniform length, width, height, all for the purpose of maintaining the designed magnetic biasing force field, especially considering that such a modification would have involved a mere adjustment in size of a component where the general performance would remain the same regardless of the dimensions, and it has been held that such a claimed device cannot be patentably distinct from the prior art device (paraphrased). See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). 

Bender discloses (as modified for the reasons discussed above) in claim 10:  The latching assembly of claim 1, further comprising a yoke (28/29/31 are magnetic material to complete the flux path) constructed of a magnetic metal or (the use of “or” considered an alternative grouping under MPEP 2131) a permanent magnet and located axially adjacent to the armature disc.

Bender discloses (as modified for the reasons discussed above) in claim 11:  The latching assembly of claim 10, wherein the yoke is located on an opposite side of the disc from the armature coil (28/29 are axially opposed to the disc.) 

Bender discloses (as modified for the reasons discussed above) in claim 14:  The latching assembly of claim 1, wherein the at least one window of the armature disc is a plurality of windows (as modified for the reasons discussed above at 134), and a spoke (axial wall separating each receptacle 134) is defined between each pair of adjacent windows, each spoke extending radially from the axis; where it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide for axially aligned separating walls or spokes as taught in Alvarez, for the disc of Bender as taught in in Alvarez for the reasons as discussed above. 

Bender discloses (as modified for the reasons discussed above) in claim 15:  A solenoid operated valve (1 figure 1) comprising: the latching assembly of claim 1; and a valve portion (1/2/3) that includes: a valve block (1) defining a lumen (14/16/17); an annular seat (2) within the lumen; and an elongate poppet (3) slidably disposed within the lumen and including an annular shelf (lands 22), the poppet being biased (pressure wise via pressure compartment 14 Col 3 ln 30-35) within the lumen toward a sealing position at which the shelf seals against the seat to cut off fluid communication between portions of the lumen on opposite sides of the seat (as discussed); wherein the valve block is connected to the solenoid assembly such that the poppet is configured to travel toward the sealing position when the armature assembly is in a closed position (as discussed), and travel of the armature assembly to an open position forces the poppet away from the sealing position (id.)

Bender discloses (as modified for the reasons discussed above) in claim 16:  A method of operating the latching assembly of claim 11, comprising energizing the coil to create a first coil force that is greater in magnitude than a first magnetic force defined by a magnetic attraction between the at least one magnet and the yoke to pull the armature disc away from the yoke and open a fluid channel within the valve (where the movement of the poppet is controlled to its extreme positions via the current control of the electromagnets 36/37, Col 3 ln 50-Col 4 ln 10, and via electrical impulse as discussed.) 

Bender discloses (as modified for the reasons discussed above) in claim 17. The method of claim 16, wherein the step of energizing the coil includes providing an electrical pulse to the coil to create the first coil force (id.) 

Bender discloses (as modified for the reasons discussed above) in claim 18:  The method of claim 17, further comprising de-energizing the coil and allowing a second magnetic force defined by a magnetic attraction between the at least one magnet and the core to hold the armature disc against the core (id.) 

Bender discloses (as modified for the reasons discussed above) in claim 19:  The method of claim 18, further comprising energizing the coil by reversing current through the coil to create a second coil force that is greater than the second magnetic force to drive the armature disc to move toward the yoke and close the fluid channel (id.) 

Bender discloses (as modified for the reasons discussed above) in claim 20:  The method of claim 19, wherein the step of energizing the coil to create the second coil force includes providing an electrical pulse to the coil (id.) 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claim 13 is allowable merely for the reason that it depends from an allowable parent claim. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 12 the following: “a non-magnetic snubber located axially adjacent to the armature disc and preventing contact between the disc and the yoke” in combination with the other limitations set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753